Plaintiff in error, hereinafter called defendant, was convicted in county court of McIntosh county of possession of intoxicants and was sentenced to pay a fine of $100 and to serve 90 days in the county jail.
No notice of appeal was served, nor was same waived by Attorney General.
Appellant in a criminal case must serve written notice on court clerk and county attorney. Section 3193, Okla. Stat. 1931. *Page 73 
It has been many times held by this court that where no notice is served, this court acquires no jurisdiction. Sharer v. State, 40 Okla. Cr. 420, 269 P. 511; Brown v. State,55 Okla. Cr. 11, 23 P.2d 719; Burgess v. State,18 Okla. Cr. 574, 197 P. 173; Lutke v. State, 37 Okla. Cr. 18,255 P. 719.
The attempted appeal is dismissed.